Citation Nr: 1207538	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-14 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating in excess of 40 percent for Hepatitis C.  

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for avascular necrosis of the left shoulder.

3.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981.

This matter is on appeal from decisions by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) dated in March 2007 and May 2011.

The Veteran testified before the undersigned Veteran's Law Judge in September 2009 with respect to the issue of an increased rating for hepatitis C.  A transcript of the hearing is of record.

With regard to the petition to reopening the claims for avascular necrosis of the left shoulder and a right hip disability, the procedural of the claim documents that the Veteran was provided notice of the adverse decision in May 2011.  He filed a notice of disagreement with that decision in June 2011.  Then, through his attorney, he filed a substantive appeal (VA Form 9) in November 2011.  A statement of the case was provided to him in December 2011.  The fact that his substantive appeal was filed out-of-time with the statement of the case does not negate the fact that a timely appeal was filed.  In Archbold v. Brown, 9 Vet. App. 124   (1996), the United States Court of Appeals for Veterans Claims (Court) held that a Substantive Appeal could be timely even though a statement of the case had not yet been issued by the RO.  Accordingly, the Board finds that the Veteran perfected a timely appeal of the denial of his petition to reopen the claims for avascular necrosis of the left shoulder and a right hip disability.

This claim was previously remanded by the Board in June 2010 for additional development.  During the course of this development, the Veteran changed his representation from the American Legion to a private attorney.  After an appeal is certified to the Board, requests to change representation are subject to the restrictions set forth in 38 C.F.R. § 20.1304 (2011), which allow a change in representation only within 90 days of certification to the Board or if the Veteran can show good cause for changing representation.   However, in cases where a claim has been remanded by the Board, the 90 day time limit prescribed in 38 C.F.R. § 20.1304 is effectively reset and runs from the time the post-remand notice is sent to the Veteran.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Here, the Veteran submitted a new VA Form 21-22a in September 2010, designating the private attorney as his new representative.  As this designation was within 90 days of the Board's June 2010 remand, the change in representation is valid without the need to show cause.  Moreover, the evidence reflects that the attorney was sent a complete copy of the claims folder in October 2011 and has been provided copies of all VA correspondence since September 2010.  

The issue of whether new and material evidence has been submitted to reopen the claims for avascular necrosis of the left shoulder and a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Finally, as will be discussed below, the Veteran's new representative sent a statement in November 2011 on a VA Form-9 with a request to testify at a hearing before the Board.  This VA Form-9 appears to have been response to the May 2011 decision that denied a reopening of the Veteran's claims for avascular necrosis of the left shoulder and a right hip disability.  There was no indication that he wished to have a hearing on the claim for an increased rating for hepatitis C.  Nevertheless, as was noted above, the Veteran has already testified before the undersigned Veteran's Law Judge regarding the issue on appeal.  The November 2011 statement does not include any argument as to why the Veteran prior hearing was inadequate.  The record also fails to disclose any change in relevant facts, circumstances or reasonable justification within such a short span of time (none was offered).  While VA's duty to assist includes affording the Veteran a personal hearing, the Board finds there is not a sufficient basis as to warrant additional hearing on this matter.  See 38 C.F.R. § 20.700 (2011).  

FINDING OF FACT

The Veteran's hepatitis C has been productive of complaints including some fatigue, malaise and some nausea; however, daily fatigue, malaise and anorexia, with substantial weight loss and hepatomegaly, or incapacitating episodes having a total duration of at least six weeks during the past 12-month period have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for hepatitis C have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.114, DC 7354 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2007, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   Notice was also provided with respect to what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in February 2007.  No further development is required regarding the duty to notify.

The Board also notes that additional VA treatment records have been associated with the claims file since the most recent supplemental statement of the case on the issue on appeal.  The Board has reviewed these new treatment records, but concludes that there is no prejudice in considering the issue on appeal without RO review of these records.  None of these new records address the Veteran's hepatitis related symptoms.  Therefore, remanding the claim for RO review would only serve to delay resolution of the claim.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted statements regarding the severity of his disability.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, VA examinations with respect to the issue on appeal were obtained in March 2007 and August 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that both of these examinations are adequate for adjudication purposes.  Specifically, each of the examiners reviewed the Veteran's medical records and claims file, and also elicited statements from the Veteran himself regarding his disabilities.  These examinations are considered adequate for rating purposes.

Recognition is given to the fact that the Veteran's last VA examination of his claimed disability is now over a year old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since the VA examination in August 2010.  There is no allegation to the contrary.  

Finally, the Board notes that this appeal was previously remanded in June 2010 for additional development, and concludes that there has been substantial compliance with the directives contained therein.  See Stegall v. West, 11 Vet. App. 268 (1998).  There, the Board instructed the AMC to obtain all VA treatment records from the VA Medical Center in Miami, Florida, and to schedule a VA examination related to his hepatitis C.

In accordance with these instructions, the AMC obtained the Veteran's VA treatment records through July 2010.   Moreover, as discussed above, the Veteran underwent a VA examination in August 2010.  Additionally, after the completion of the required development, the AMC readjudicated the issue on appeal and sent a supplemental statement of the case to the Veteran in November 2011. 

Accordingly, the Board finds that its June 2010 remand directives were substantially complied with and, thus, there is no Stegall violation in this case. 
Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is currently rated at 40 percent for his service-connected hepatitis C under 38 C.F.R. § 4.114, DC 7354.  In order to warrant a higher (60 percent) rating, the evidence must show 
* daily fatigue, malaise and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly; or
* incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper-quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.
See 38 C.F.R. § 4.114, DC 7354.

With respect to evaluating weight loss, 38 C.F.R. § 4.112  provides the guidance that the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The phrase "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112.

Further, for purposes of this section, an "incapacitating episode" is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id. at Note 2.  In addition to the above, any related sequalae from hepatitis C, such as cirrhosis or malignancy of the liver will be rated under the appropriate diagnostic code.  However, none of the signs and symptoms used to evaluate the disability under DC 7354 may also be used when rating under another diagnostic code.  Id. at Note 1.  

This issue was previously remanded in June 2010 based on the Veteran's statements at his hearing before the Board in September 2009 that his disability had worsened since his most recent VA examination.  Specifically, he stated that other disorders have complicated his physicians' ability to treat his hepatitis.  See Hearing Transcript (T.) at 7-8.  In accordance with the September 2009 remand instructions, he was provided another VA examination on August 7, 2010.  

Based on the evidence of record, the Board finds that the criteria to support an increased rating have not been demonstrated.  Notably, at the time of his VA examination in March 2007, the Veteran indicated that he had increased fatigueability for the past 9 months.  There were no complaints of nausea, malaise, anorexia, pain in the right upper quadrant or weight loss.  Further, aside from participation in sports, there were no restrictions on the Veteran's activities.  The liver was observed to be "mildly enlarged," but there was no indication of liver disease.  

Similar findings are made in the August 2010 VA examination.  The Veteran reported experiencing episodes of abdominal pain, distention, or vomiting on six separate occasions over the past 12 months.  He said each episode lasted about a day.  He denied any severe attacks of abdominal pain over the past 12 months.  He later described symptoms of near-constant fatigue, malaise, nausea, and vomiting.  He also provided a history of weight loss.  However, on physical examination, the examiner found that the Veteran had an essentially normal abdominal examination.  There were no signs of liver disease aside from the hepatitis C.  The effect of his hepatitis C on his daily activities was no more than mild.  Moreover, after charting his for a period of over 18 months, the examiner stated that there was no evidence of malnutrition.  The Veteran's weight loss was described as less than 10 percent when compared to the baseline.  Such does not rise to the level of being "substantial weight loss."  See 38 C.F.R. § 4.112.

The VA treatment records from November 2008 through August 2010 are notable for episodes of nausea and vomiting.  The treating physician believed these symptoms were secondary to gall stones rather than hepatitis C.  There is also no indication that the Veteran experienced substantial weight loss during this period.  His weight is shown to have fluctuated between 160 (February 2008) and 150 pounds (August 2010).  He is also shown to have had weight gain up to 168 pounds (June 2010).  Thus, while some daily fatigue and hepatomegaly was noted, the bulk of his symptoms do not appear to be so severe so as to warrant an increased rating.  The requirement of there being substantial weight loss is simply not shown.

The evidence also does not indicate incapacitating episodes having a total duration of at least six weeks during the past 12-month period.  To the contrary, at the March 2007 VA examination, the Veteran indicated that he experienced no incapacitating episodes in the past twelve months.  An increased rating is not warranted on this basis either.  

There is also no evidence to support the assignment of a 100 percent rating.  Near-constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain are simply not shown.  See 38 C.F.R. § 4.114, DC 7354 (100 percent).   The Board acknowledges that the Veteran endorsed "near-constant" fatigue at his August 2010 examination.  However, none of his other symptoms could be characterized as this frequent.  While the Veteran complained of nausea and vomiting that occurred on a daily basis, the evidence (either on examination or in the clinical record) did not indicate that it was near-constant.  The outpatient treatment records do not indicate nausea or vomiting on a near-constant basis.  Moreover, while he did complain of pain in the right upper quadrant, this pain was only of an   intermittent frequency.  

In addition to the above, the Board has also considered whether any separate disability ratings are warranted for diseases that are secondary to the Veteran's hepatitis C for the entire period on appeal.  However, none of the outpatient treatment records indicate that he has experienced any such sequalae, nor has he complained of such symptoms.  Of particular note, at his VA examination in August 2010, the examiner specific ally noted the absence of any extra-hepatic manifestations of the Veteran's liver disease.  Therefore, the Board concludes that a separate rating for any disorders that may be secondary to the Veteran's hepatitis C is not warranted.  

The Board has also considered the Veteran's statements that his disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his hepatitis C according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's hepatitis C has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's hepatitis C symptoms were applied to the applicable rating criteria, general counsel opinions, and case law.  

Although the applicable diagnostic code in this case allows for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's hepatitis C disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that the Veteran is unemployed, and has not been employed for some time.  However, he has never asserted that he is unemployable due to his hepatitis C.  Rather, as he stated in his March 2007 VA examination, he is unable to work due to his hip and shoulder joint disorders, neither of which are service-connected disabilities.  Therefore, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not claimed to be unemployable due specifically to his service-connected hepatitis C.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds that a rating in excess of 40 percent prior to his VA examination on August 7, 2010 is not warranted.  However, given the evidence of nausea, vomiting, fatigue and substantial weight loss, the Board determines that a 60 percent rating, but no more, is appropriate from this time forward.  


ORDER

A rating in excess of 40 percent for hepatitis C is denied.  


REMAND

When submitting his November 2011 substantive appeal (on VA Form 9) regarding his petition to reopen the claims for avascular necrosis of the left shoulder and a right hip disability, the Veteran requested a hearing before a Veterans Law Judge (VLJ) using videoconference technology (videoconference hearing).  Such has not been accomplished.  So the Veteran must be scheduled for a videoconference hearing there before deciding his appeal on the issue of whether new and material evidence has been submitted to reopen the claims for avascular necrosis of the left shoulder and a right hip disability.  
38 C.F.R. § 20.700 (2011).


Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing before a Veterans Law Judge of the Board at the earliest opportunity.  Notify the Veteran and his attorney  of the date, time and location of this hearing.  Put a copy of this letter in the claims file.  If the Veteran changes his mind and elects not to have this hearing, or fails to report for this hearing on the date it is scheduled, also document this in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


